DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 11, 2022.  Claims 12, 15, 17-20, and 22-23 were amended; and claim 11 was cancelled.  Claims 1-10 remain cancelled.  Thus, claims 12-23 are pending. 

Drawings
The replacement drawings filed on April 11, 2022 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via electronic communications with teleconference with Christopher Cronin, on April 26, 2022.  The claims have been amended as follows:

Claim 16 is amended as follows:
16.	(Currently Amended) A gas flow rate regulating device for regulating a flow rate of gas intended to supply a propulsion apparatus for a spacecraft, comprising a tank of pressurized gas, a fluidic circuit connected to the tank, and an electronic data acquisition, storage and processing member configured to control one or both of [[the]] a second valve and [[the]] a first valve on the basis of the value measured by [[the]] a first pressure transducer, said fluid circuit comprising a withdrawing pipe, wherein:
	said withdrawing pipe has an upstream end connected to the tank and at least one downstream end intended to be connected to a propulsion apparatus for a spacecraft;
	arranged in series from upstream to downstream, the withdrawing pipe comprises an isolating first valve, a regulating second valve, and a first pressure transducer, the first valve being an isolating valve, the second valve being a regulating valve;
	the first pressure transducer is configured for measuring a pressure downstream of the second valve;
	the second valve provides defined regulation of flow rate and/or pressure in dependence on a pressure measured by the first pressure transducer; 
	at least the second valve is a proportional valve of the electrically controlled variable throughput “PCV” type;
	the first valve is a proportional valve of the electrically controlled variable throughput “PCV” type
	in the absence of any fault with the second valve, the electronic data acquisition, storage and processing member is configured to control the first valve in all-or-nothing operation such that the first valve is switched only between two configurations: fully open and fully closed; 
	the electronic data acquisition, storage and processing member is further configured to control the second valve in proportional operation with a plurality of possible degrees of opening of the second valve so as to regulate the flow rate of gas withdrawn from the gas flow rate regulating device to a defined flow rate and/or pressure, from among a plurality of possible values; and
	in the event of a fault with the second valve, the electronic data acquisition, storage and processing member is configured to control the first valve in proportional operation so as to regulate the flow rate of gas withdrawn from the gas flow rate regulating device to a defined flow rate and/or pressure, from among a plurality of possible values.

Allowable Subject Matter
Claims 12-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, in the event of a fault with the second valve, first valve is controlled in proportional operation so as to regulate the flow rate of gas withdrawn from the gas flow rate regulating device to a defined flow rate and/or pressure, from among a plurality of possible values.  Therefore, claim 16, and dependent claims 12-20 and 22-23, are allowable over the prior art of record.
The primary reason for the allowance of claim 21, is that, in combination with the other claim elements, the thermally activated proportional regulating valve comprises a body defining an inlet and an outlet for the gas and housing, between the inlet and the outlet, at least one and preferably two pistons and an obturator that is configured to interrupt or permit a defined flow of gas between the inlet and the outlet depending on the relative position between the obturator and the piston or pistons secured to the body, and the body has a thermal expansion coefficient different from that of the pistons so as to move the pistons relative to the obturator in defined positions depending on the degree of heating of the body so as to regulate the flow rate of gas.  Therefore, claim 21 is allowable over the prior art of record.

It is noted that the closest prior art, France Patent Publication FR 2973081 A1 (Provided in IDS filed 05/22/2019, an EPO/Espacenet machine translation of the specification thereof, generated 07/14/2021, was provided with the previous Action), to Marchandise et al., discloses a device provided with electromagnetic actuator valves and a relaxation unit arranged between a high pressure ionizable gas container and a low pressure container.  A measuring unit measures temperature at the relaxation unit. A control unit controls the valves to increase energy dissipated by the valves when the temperature is lower than threshold temperature, where the threshold temperature is greater than critical temperature of ionizable gas.
U.S. Patent Publication 2016/0123291 A1, to Nagasaki et al., discloses a device which includes a first and second flow rate regulating valve for regulating a delivery volume of a pressurized fuel feed pump that feeds pressurized fuel.
U.S. Patent 5,954,089, to Seymour, discloses a pair of serially connected electrically operated computer controlled gas valves combine with a pressure sensor to output pressure regulated low pressure gas dispensed from a high pressure gas source and define a pressure regulation system of relatively simple construction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864